Rich, P. J., and Smith, J.,
dissenting:
The defendants were dealers in rails and railways supplies and the plaintiffs were brokers. The latter procured-for the *6former a purchaser of 800 tons of rails at $22.90 per ton. The contract between the defendants and Menschke, the purchaser, was reduced to writing and duly executed on September 14, 1895, and contained the following provision:
“ These rails are to be shipped within thirty days from above date, at such time within the thirty days as Mr. Menschke shall direct, and to be paid for -in cash vs. bill lading. Said Henry Menschke agrees to pay to Joseph Joseph & Bros., on account of said purchase, on the 14th day of September, $2,000 to apply on the last payment of the rails. But if said Henry Menschke fails to take and pay for said rails, or any part of said rails when shipped, said $2,000 is to belong absolutely to Joseph Joseph & Bros., as a consideration for entering into this contract, and all the rails are to be the property of said Joseph Joseph & Bros., until purchase price is paid by said Henry Menschke within time specified above. The said rails are to be subject to the inspection of the agent of said Henry Menschke, and said Henry Menschke agrees to have such inspection made on or before September 21st, 1895, where they lie at Cincinnati, and on the Big Four R. R.”
Menschke paid the $2,000, but subsequently refused to accept the rails and to make the other payments. The defendants resold the rails and assert that their loss was not more than covered by the $2,000 forfeit money paid them at the time of the execution of the contract. That, however, is not very material here. There is no room for dispute that the plaintiffs’ services were the efficient cause of the bargain. They procured the customer, the defendants accepted him as a purchaser, and undertook to execute his order, and upon all the authorities the plaintiffs had then earned their commissions and were entitled to demand them unless there was an agreement that they should not be paid until the goods were delivered and paid for: Restein v. McCadden, 166 Pa. 340. Was there such an agreement? This, we submit with all due respect to the opinion of our brethren, was a question for the jury and was to be determined upon a consideration of all of the evidence, both oral and written and not solely upon a legal interpretation of the letters written after the contract between the plaintiffs and the defendants had been performed. The plaintiffs contended, and gave evidence, which, if believed, would sustain a finding, *7that prior to the conversation referred to in the plaintiffs’ letter of September 18th, the defendants made an oral agreement with the plaintiffs by telephone that the latter should have as commissions all that they could get for the rails above $21.25 a ton; that nothing was said in this conversation as to the time of payment, and that upon these terms they rendered the service. If this be true they had earned the commissions when they had procured the purchaser; the defendant’s liability then accrued, and was not conditioned upon the acceptance of the rails and payment of the price by Menschke. The correspondence, then, related to a completed transaction, a contract performed, and is to be interpreted in the light of that fact. Thus viewed, a reasonable interpretation of the plaintiffs’ letter of September 18th, is that Leonard Joseph promised in the conversation referred to to put in writing the bargain previously made, and also promised that the commission thus agreed upon would be paid as each shipment was made and paid for; but the latter was no part of the original agreement. The defendant’s letter in reply conceded that there was a contract, and then reiterated the promise alleged to have been made by Leonard Joseph. We do not assert that the letters will not bear a construction corroborative of the defendant’s parol testimony that in the original employment of the plaintiffs the payment of the commissions was conditioned upon the acceptance of and payment for the rails by Menschke, — although it is a significant fact that the plaintiffs’ testimony as to the first conversation over the telephone wire is not explicitly denied — but we do contend that it was not for the court to say that the letters were conclusive upon that question. It seems to us that the case was within the rule thus stated by the present Chief Justice in Home B. & L. Asso. v. Kilpatrick, 140 Pa. 405, “When matters of fact, depending on oral testimony, are connected with and necessary to a proper understanding of the written evidence, the court is not bound to construe the latter as though it stood alone. An admixture of oral and written evidence draws the whole to the jury:” Denison v. Wertz, 7 S. & R. 372; Sidwell v. Evans, 1 P. & W. 383; McGee v. Northumberland Bank, 5 W. 32. For these reasons we would overrule the assignments of error and affirm the judgment.